Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Response to Arguments
Applicant's arguments filed 10/11/2021 have been fully considered but they are not persuasive. Applicant argues that Nugent only teaches determining if the user account is authorized to view a video. No determination is made in Nugent as to whether the video itself "conforms to one or more validation parameters.  Examiner respectfully disagrees. Examiner believes that Nugent teaches conforms to one or more validation parameters,  the MDC 200 determines that a user account is not authorized to view a certain video 102, the MDC 200 can substitute chunk identifiers 302 for chunks 106 of an alternate video 102 that the user account is authorized to view, or chunks 106 of a blackout screen or message.  Being authorized is conforming to a validation parameter, examiner believes the teaching of Nugent combined with Nagaraj teaches the claims.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-24  is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S Patent Pub. NO. 20180176623 A1 to Nugent et al (“Nugent”) and U.S. Patent Pub. NO. 2014/0032987 A1 to Nagaraj et al. ("Nagaraj").

As to claim 1, Nugent teaches a method comprising: maintaining, by a video packager, a default video output (¶0051, the MDC 200 can also customize the manifest 202 for a particular session by adding or substituting chunk identifiers); receiving, by the video packager, a first portion of a video stream (Fig. 1, ¶0016, a media server 100 can be a server or other network element that stores, processes, and/or delivers streaming video to other devices) ; determining, by the video packager, that the first portion of the video stream conforms to one or more validation parameters (¶0040, can use a predefined algorithm to generate a URL based on input parameters identified from the manifest 202, such as the number of chunk identifiers 302 included in the manifest 202, a name of a video 102 or variant 104 referenced in the manifest 202, the filename of the manifest 202, or any other attribute of the manifest 202, ¶0047, can determine if any rules have been set that apply to the requested video 102.  Such rules can include playback control rules and/or output control rules that have been set for the requested video 102, a category of videos 102 to which the requested video 102 belongs, or any other attribute of the requested video 102, ¶0052, can deliver the customized manifest 202 and/or auxiliary control file 400 to the requesting client device; receiving, by the video packager, a second portion of the video stream); determining, by the video packager, that the second portion of the video stream does not conform to the one or more validation parameters (¶0051, the MDC 200 determines that a user account is not authorized to view a certain video 102, the MDC 200 can substitute chunk identifiers 302 for chunks 106 of an alternate video 102 that the user account is authorized to view, or chunks 106 of a blackout screen or message); and sending, by the video packager based on the second portion of the video stream not conforming to the one or more validation parameters, the default video output  f the MDC 200 determines that a user account is not authorized to view a certain video 102, the MDC 200 can substitute chunk identifiers 302 for chunks 106 of an alternate video 102 that the user account is authorized to view, or chunks 106 of a blackout screen or message).  Nagaraj teaches sending, by the video packager based on the second portion of the video stream not conforming to the one or more validation parameters (¶0025). In view of the teachings of Nagaraj, it would have been obvious to one of ordinary skill in the art to modify the teachings before the effective filing date of Nugent. The suggestion/motivation would be improving a user's experience in the scenario of transmitting (e.g., unicasting, multicasting, or broadcasting) media data.
As to claim 2, Nugent and Nagaraj teaches the method of claim 1, wherein the default video output comprises a solid color video output having a silent corresponding audio track (Nagaraj, ¶0025, displaying a blank screen with no audio when one or more packets are lost, a client device may be configured with predetermined (or default) audio and/or video data to present when data is lost).   
 
As to claim 3, Nugent and Nagaraj teaches the method of claim 1, wherein the default video output comprises an image associated with a content source of the video stream  (Nagaraj, ¶0025, this predetermined audio and/or video data may include, for example, a network logo screen, a network theme song, a seasonally relevant display, a content-relevant display (e.g., a football field for a football game), or other such data).  
As to claim 4, Nugent and Nagaraj teaches the method of claim 1, wherein determining, by the video packager, that the first portion of the video stream conforms to the one or more validation parameters comprises comparing a stream index value of the first portion of the video stream to an expected stream index (Nugent, ¶0048, complies to rules).  
As to claim 5, Nugent and Nagaraj teaches the method of claim 1, wherein determining, by the video packager, that the first portion of the video stream conforms to the one or more validation parameters comprises detecting one or more corrupt packets (Nagaraja, Fig. 5). 
As to claim 6, Nugent and Nagaraj teaches the method of claim 1, wherein determining, by the video packager, that the first portion of the video stream conforms to the one or more validation parameters comprises determining that a number of missing packets in the first portion of the video stream does not satisfy a predefined threshold (Nagaraj, ¶0118).  
As to claim 7, Nugent and Nagaraj teaches the method of claim 6, further comprising calculating the number of missing packets based on a continuity counter associated with the video stream (Nagaraj, ¶0031, ¶0086, ROC values).
As to claim 8, Nugent and Nagaraj teaches the method of claim 1, wherein the second portion of the video stream is associated with a segment time duration, and wherein the default video output is output as a segment of the segment time duration when the second portion of the video stream does not conform to the one or more validation parameters (Nagaraj, Fig, 5,¶0025-0031, ¶0041).  

As to claim 9, Nugent and Nagaraj teaches method of claim 1, further comprising: receiving, by the video packager, signaling data associated with the first portion of the video stream; and sending, by the video packager, the signaling data with the first portion of the video stream (Fig. 7).  
As to claim 10, Nugent and Nagaraj teaches the method of claim 1, wherein determining, by the video packager, that the first portion of the video stream conforms to the one or more validation parameters comprises: determining whether one or more attributes of the first portion of the video stream matches a corresponding one or more attributes indicated in a profile used to encode the first portion of the video stream (Fig. 1, ¶0017).  

As to claim 11, Nugent and Nagaraj teaches the method of claim 1, further comprising: maintaining, by the video packager, a program clock reference; and resetting, by the video packager, the program clock reference at a segment boundary associated with the first portion of the video stream.  Nagaraj teaches maintaining, by the video packager, a program clock reference; and resetting, by the video packager, the program clock reference at a segment boundary associated with the first portion of the video stream (¶0053, audio encoder 26 may encode a timestamp in each 
encoded audio frame that represents a time at which the audio data for the encoded audio frame was recorded, and similarly, video encoder 28 may encode a timestamp in each encoded video frame that represents a time at which the video data for encoded video frame was recorded.  In such examples, an audio frame corresponding to a video frame may comprise an audio frame comprising a timestamp and a video frame comprising the same timestamp.  Content preparation device 20 may include an internal clock from which audio encoder 26 and/or video encoder 28 may generate the timestamps, or that audio source 22 and video source 24 may use to associate audio and video data, respectively, with a timestamp).   
As to claim 12, see the rejection of claim 1. 
As to claim 13, Nugent and Nagaraj teaches the method of claim 12, wherein encoding, by the transcoder, the video data into the plurality of video streams comprises encoding each of the plurality of video streams as a corresponding plurality of segments (¶0017).  
As to claim 14, Nugent and Nagaraj teaches the method of claim 13, further comprising: maintaining, by the video packager, a program clock reference; and resetting, by the video packager based on a segment boundary in the corresponding plurality of segments, the program clock reference (Nagaraj, ¶0053, audio encoder 26 may encode a timestamp in each encoded audio frame that represents a time at which the audio data for the encoded audio frame was recorded, and similarly, video encoder 28 may encode a timestamp in each encoded video frame that represents a time at which 
As to claim 15, Nugent and Nagaraj teaches the method of claim 12, wherein the default video output comprises a still image (Nagaraja, ¶0025, this predetermined audio and/or video data may include, for example, a network logo screen, a network theme song, a seasonally relevant display, a content-relevant display (e.g., a football field for a football game), or other such data).   As to claim 16, Nugent and Nagaraj teaches themethod of claim 15, further comprising selecting the still image from a plurality of still images (¶0025).  
As to claim 17, Nugent and Nagraj teaches the method of claim 15, wherein the still image is selected based on at least one of the content source (Nagaraj, ¶0025), the video data, or an advertising agreement.  
As to claim 18, Nugent and Nagaraj teaches the method of claim 12, wherein the first validation parameter or the second validation parameter comprises a missing packet threshold (Nagaraj, ¶0118).
As to claim 19, Nugent and Nagaraj teaches the method of claim 12, wherein the first validation parameter or the second validation parameter comprises a configuration parameter associated with the plurality of video streams (Fig. 1). 
As to claim 20, see the rejection of claim 1. 
As to claim 21,  Nugent and Nagaraj teaches the method of claim 20, wherein the default video output comprises one or more of a still image, a solid color video output having a silent corresponding audio track, or an image associated with a content source of the video stream  (Nagaraj, ¶0025, 
As to claim 22, Nugent and Nagaraj teaches the method of claim 20, further comprising calculating a number of missing packets based on a continuity counter associated with the video stream (Nagaraj, ¶0031, ¶0086, ROC values).
As to claim 23, Nugent and Nagaraj teaches the method of claim 20, wherein determining, by the video packager, that the portion of the video stream does not conform to the one or more validation parameters comprises determining that a number of missing packets in the portion of the video stream satisfies a predefined threshold  (Nagaraj, ¶0118).  
As to claim 24, Nugent and Nagaraj teaches the method of claim 20, wherein determining, by the video packager, that the portion of the video stream does not conform to the one or more validation parameters comprises comparing a stream index value of the portion of the video stream to an expected stream index (Nugent, ¶0048, complies to rules).  
Conclusion

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTINE A KURIEN whose telephone number is (571)270-5694.  The examiner can normally be reached on M-F; 7:30-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nathan Flynn can be reached on 571-272-1915.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/CHRISTINE A KURIEN/Examiner, Art Unit 2421  

/NATHAN J FLYNN/Supervisory Patent Examiner, Art Unit 2421